Filed 7/29/14 In re Robert J. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re ROBERT J. et al., Persons Coming                               B252577
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK86605)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MARTHA M.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Jacqueline H. Lewis, Juvenile Court Referee. Affirmed.
         M. Elizabeth Handy, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Arezoo Pichvai for Plaintiff and Respondent.
                  ___________________________________________________
       Martha M. (Mother) challenges a dependency court order finding her biological
children adoptable and terminating her parental rights. Finding no error, we affirm.
                                           FACTS
       This matter came to the attention of the Department of Children and Family
Services (DCFS) on February 10, 2011. Three-year-old Robert J., accompanied by
Mother, was brought to the emergency room suffering from second and third degree
burns on both hands and wrists. Other marks and bruises were observed on Robert’s
body. Mother told three different, conflicting stories about how Robert was burned. Due
to the burns, multiple surgeries would be required in an attempt to reconstruct Robert’s
left hand.
       Robert’s sister Genesis, two, was later found in the care of Mother’s boyfriend,
Jonathan G. Marks. Bruises were also observed on Genesis’s body, and she was
transported to the hospital. X-rays revealed multiple fractures in her arms, as well as a
collapsed lung caused by blunt force trauma to the chest. She also had a large bite mark
on the back of her arm.
       Eventually, Mother reported that Jonathan had caused the burns to Robert. Mother
said she was very afraid of Jonathan. Jonathan was not the father of either Robert or
Genesis, but Mother was three months pregnant by Jonathan. The father of Robert and
Genesis was in prison, serving a long-term sentence.
       On February 15, 2011, DCFS filed a petition pursuant to Welfare and Institutions
Code section 300, subdivisions (a), (b), (e), (g), (i), and (j).1 The petition alleged, in part,
that Genesis suffered: fractures to her left radius and left ulna; fractures to her right
radius and ulna; traumatic chest trauma with a collapsed right lung; swelling and bruising
to the left cheek, right cheek, and forehead; bruising on her neck; bruising on her foot;
and bruising from her abdomen to labia majora. The petition further alleged that
Jonathan inflicted third degree burns to Robert’s left hand and second degree burns to his



1      All further statutory references are to the Welfare and Institutions Code.


                                               2
right hands by forcibly immersing Robert’s hands in scalding water. Surgery was
required to provide blood flow to Robert’s left hand and he would require ongoing
surgery and skin grafts. The dependency court ordered the children detained and Mother
was granted monitored visitation.
       As of March 18, 2011, Robert was still hospitalized. He had undergone seven
surgeries to attempt to restore the use of his hands and arms. It was anticipated that parts
of his fingers would need to be amputated because of the injuries he sustained. Genesis
was in a medical placement with a Ms. B. Mother reported that Jonathan had pulled
Genesis’s arms out of place in January 2011 and hit Genesis in the chest. Mother also
reported that Jonathan often hit her in front of the children.
       Robert exhibited developmental delays and it was often difficult to understand his
speech. He spoke at about a two-year-old level. Genesis was also diagnosed as
developmentally delayed in fine motor skills and speech.
       In April 2011, the dependency court sustained the section 300 petition under
subdivisions (a), (b), (e), (g), (i), and (j). In May 2011, the court declared the children
dependents of the court and denied Mother reunification services pursuant to section
361.5, subdivision (b)(5).2
       As of June 2011, Robert and Genesis were in medical placement with Ms. B.
Ms. B. told a social worker that she was not interested in adopting the children due to her
age, though they were a joy and a pleasure to have in her home. She had adopted another
school-age child with autism who required a lot of care and attention. Ms. B. met the
children’s physical, emotional, and educational needs, and they appeared to have a
genuine bond. Robert called Ms. B. “mama,” and Genesis was attached to her, as well.




2      Section 361.5, subdivision (b)(5) allows the court to deny reunification services
when it finds, by clear and convincing evidence, that a parent’s conduct brought the child
within the jurisdiction of the court under section 300, subdivision (e)—child under five
years old suffering severe physical abuse.


                                              3
       A social worker spoke with the children’s paternal aunt, who stated that she was
eager to care for Robert and Genesis. The aunt lived with her sister and their stepmother.
The stepmother was informed that a criminal waiver would have to be completed before
the children could possibly be placed with them. Robert and Genesis were unfamiliar
with the aunt and the others in her household because Mother had only allowed the
children to visit the maternal grandmother.
       Robert was in therapy. When the therapist asked Robert to draw a picture of his
family, he drew a picture of himself, Genesis, and Ms. B. The therapist stated that, since
being placed with Ms. B., Robert’s speech and language ability had improved
significantly.
       A social worker completed an adoption assessment for Robert in June 2011 and
recommended adoption. Robert was observed to be physically healthy, personable, able
to play independently, and to eat well. He had problems with enuresis and speech delay.
The social worker noted that Ms. B. was not interested in adopting Robert but would
continue to foster him. One of Robert’s fingers, along with three fingertips, had been
amputated. The social worker further explained that Robert’s extended family members
had an extensive history with DCFS.
       An assessment was also completed for Genesis. She appeared physically healthy,
personable, able to play independently and eat well, and she related well to others.
However, she had sleeping problems and speech delay.
       On August 27, 2011, Mother gave birth to D. G. On September 1, 2011, a
dependency petition was filed on his behalf. The dependency court ordered D. detained
in foster care and granted Mother monitored visits.
       As of September 2011, Robert and Genesis continued to receive therapy. Their
therapist reported that they appeared to be making progress in all areas. Mother had not
maintained contact with either of them. The paternal aunt’s household members had
completed live scans, but one had still not completed a required criminal waiver.
       On September 7, 2011, Mother was incarcerated for child abuse and cruelty.



                                              4
       Robert and Genesis were matched with a prospective adoptive family in December
2011 but, because of the children’s needs, the family decided not to proceed with possible
adoption. DCFS continued to recruit potential adoptive families, including by displaying
pictures of the children at recruitment and adoption events. The adoption coordinator
opined that because of the children’s medical and emotional needs, it would take time to
find an appropriate family. Robert and Genesis continued to do well with Ms. B. Robert
was a Regional Center client and had been recently diagnosed with mild mental
retardation. He was in physical therapy three times a week. Both children were in
speech therapy twice a week. The children’s speech therapist reported that they were
“progressing in leaps and bounds.”
       In January 2012, the children’s paternal aunt indicated that she was still interested
in caring for the children. She was in the process of moving to her own two-bedroom
apartment. Mother’s aunt was also contacted and expressed an interest in caring for the
children. However, her husband had recently suffered a stroke and she was providing 24-
hour care for him. Ms. B.’s nephew and his wife, Mr. and Mrs. S., also expressed interest
in adopting Robert and Genesis, but their home did not have space to accommodate the
children at the time. Robert and Genesis were matched with another prospective adoptive
couple in January 2012, but the couple did not feel they could meet the children’s needs.
       On February 7, 2012, D. was declared a dependent of the court under section 300,
subdivisions (b), (g), and (j). The dependency court denied reunification services to
Mother. An adoption assessment was completed for D. He was reported to be
developmentally age appropriate and likely to be adopted.
       As of April 2012, Robert could walk without difficulty. He used his right hand to
manipulate objects but had limited use of his left hand due to the severe burns he
suffered. He was toilet trained but needed assistance completing the task. He could put
on his socks and shoes with assistance. He also required assistance in brushing his teeth,
washing his face and hands, and bathing. He had good receptive skills.
       In July 2012, DCFS reported that Ms. B.’s relatives, Mr. and Mrs. S., continued to
express an interest in adopting Robert and Genesis. Mr. S. informed the social worker

                                             5
that he was remodeling his home to make it large enough to accommodate the children
and their younger brother D. Meanwhile, Ms. B. provided excellent care and structure,
took Robert to the park and on family outings, and kept all of Robert’s medical and
therapy appointments. Ms. B. was medically trained to meet Robert’s medical needs.
Both Robert and Genesis were well bonded to her. Robert had surgery to help un-web
the thumb of his left hand, and he could use the thumb to pinch. Robert was a happy,
active, and curious child. He was able to speak using three to four words to express his
needs, but he required verbal prompts to develop sentences. In his special education
classroom at school he was initially very shy, but eventually he talked with peers and
participated in every activity.
       In September 2011, Mr. and Mrs. S. reported that they completed construction to
their home and now had the space to accommodate all three children. Mr. and Mrs. S.
had maintained regular contact with the children, who were very familiar and friendly
with the family. D. lived in the home of Loretta B. on the same street as Ms. B., and the
children regularly visited each other.
       As of May 2013, Robert’s speech continued to dramatically improve. He could
speak using 15-20 words to express his needs. Mr. and Mrs. S.’s home had been assessed
and approved. However, in March 2013, a visit raised some concern about whether Mr.
and Mrs. S. could care for Robert and his two siblings. In addition, Ms. B. had concerns
about Mr. and Mrs. S.’s ability to care for the children. Ms. B. informed the social
worker that she and her daughter were interested in adopting all three children.
       An October 1, 2013 report stated that Ms. B. explained that she planned on
adopting the children, and that her adult daughter would be used as a “back-up plan” to
care for the children instead of becoming a co-adoptive parent. Ms. B.’s adoption home
study was pending. DCFS recommended that the section 366.26 hearing be continued for
60 days for completion of the adoptive home study.
       The dependency court held the section 366.26 hearing on October 1, 2013. DCFS
requested that the court terminate parental rights, arguing that the children were both
generally and specifically adoptable, as their caregiver wanted to adopt them. Mother’s

                                             6
counsel objected to termination, arguing that the children were not generally or
specifically adoptable.
       The dependency court found that the children were adoptable, stating that “in spite
of the medical conditions caused by their biological parents,” they were in a home with a
caretaker who wished to adopt them and was making progress toward adoption. The
court found that physical injuries did not make the children less adoptable. The court
further stated, “I will note that, while this court is often a little . . . wary of making
children legal orphans in case something happens to an adoption, in this particular case,
with these facts, these children are better off. In addition, legal safeguards are in place
that, if adoption were not to finalize within three years, then the children could petition to
have parental rights reestablished.” The court then terminated parental rights and freed
the children for adoption.
       Mother timely appealed.
                                        DISCUSSION
       Mother contends that the order terminating her parental rights was improper
because substantial evidence did not support a finding by clear and convincing evidence
that the three children were likely to be adopted within a reasonable time.
       At a section 366.26 hearing, the juvenile court must select and implement a
permanent plan for the dependent child. “Where there is no probability of reunification
with a parent, adoption is the preferred permanent plan.” (In re Tabatha G. (1996) 45
Cal.App.4th 1159, 1164.) “[C]onsideration of the child’s best interests is inherent in the
legislative procedure for selecting and implementing a permanent plan.” (Id. at p. 1165;
see also In re Cliffton B. (2000) 81 Cal.App.4th 415, 427.) If a child is likely to be
adopted, parental rights must be terminated unless one of several enumerated exceptions
applies. (§ 366.26, subd. (c)(1); see In re Jasmine J. (1996) 46 Cal.App.4th 1802, 1807.)
Here, Mother does not urge any statutory exception, but rather contends that substantial
evidence does not support the juvenile court’s finding of adoptability.
       On appeal, we view the evidence in the light most favorable to the trial court’s
order, drawing every reasonable inference and resolving all conflicts in support of the

                                                7
judgment. (In re Misako R. (1991) 2 Cal.App.4th 538, 545.) An appellate court does not
reweigh the evidence. (See In re Stephanie M. (1994) 7 Cal.4th 295, 318–319.) Rather,
we must determine whether there is substantial evidence from which a reasonable trier of
fact could by clear and convincing evidence find a factual basis for the finding as to the
child’s adoptability. (In re Baby Boy L. (1994) 24 Cal.App.4th 596, 610.)
       “‘The issue of adoptability posed in a section 366.26 hearing focuses on the minor,
e.g., whether the minor’s age, physical condition, and emotional state make it difficult to
find a person willing to adopt the minor.’” (In re I.I. (2008) 168 Cal.App.4th 857, 870.)
A child need not be in a potential adoptive home to be considered adoptable, nor must
there be “a proposed adoptive parent ‘waiting in the wings.’” (In re Sarah M. (1994) 22
Cal.App.4th 1642, 1649.)
       Here, substantial evidence supports the dependency court’s finding that Robert,
Genesis, and D. were likely to be adopted. Ms. B., the long-term caretaker of Robert and
Genesis, expressed a desire to adopt the children. The fact that she wanted to adopt the
children by itself constitutes evidence that the children were likely to be adopted.
“Usually, the fact that a prospective adoptive parent has expressed interest in adopting the
minor is evidence that the minor’s age, physical condition, mental state, and other matters
relating to the child are not likely to dissuade individuals from adopting the minor. In
other words, a prospective adoptive parent’s willingness to adopt generally indicates the
minor is likely to be adopted within a reasonable time either by the prospective adoptive
parent or by some other family.” (In re Sarah M., supra, 22 Cal.App.4th 1642, 1649-
1650.) In addition to Ms. B., Mr. and Mrs. S. also expressed a desire to adopt the
children, and even remodeled their house in anticipation of the potential adoption. The
totality of this evidence leads to the conclusion that the children were adoptable.
       Mother argues that, because of Robert’s physical injuries and delayed
developmental status, as well as the relatively advanced age of both Robert and Genesis,
they were not “generally adoptable” and at most could only be considered “specifically
adoptable”—i.e., “not generally adoptable because of age, poor physical health, physical
disability or emotional instability” but nevertheless “adoptable because a prospective

                                             8
adoptive family has been identified as willing to adopt the child.” (In re R.C. (2008) 169
Cal.App.4th 486, 494.) The trial court need not make an explicit finding that a child is
either generally or specifically adoptable, however. (In re A.A. (2008) 167 Cal.App.4th
1292, 1313.) “All that is required is clear and convincing evidence of the likelihood that
the dependent child will be adopted within a reasonable time.” (Ibid.) Substantial
evidence supported the trial court’s finding that the children were adoptable, and that “in
spite of the medical conditions . . . that they are in a home that wishes to adopt them and
is making progress towards that adoption. These children—their physical injuries do not
make them less adoptable.”
       Mother further contends that the trial court’s order was premature because no
home study had been completed for Ms. B. and there was no detailed assessment of
Ms. B.’s ability to function as an adoptive parent. The lack of any such reports, however,
did not prevent the dependency court from terminating Mother’s parental rights.
“[T]here is no requirement that an adoptive home study be completed before a court can
terminate parental rights.” (In re Marina S. 2005) 132 Cal.App.4th 158, 166.) Moreover,
“the question of a family’s suitability to adopt is an issue which is reserved for the
subsequent adoption proceeding.” (In re Scott M. (1993) 13 Cal.App.4th 839, 844.)
       Finally, the facts of this matter are distinguishable from cases in which judgments
terminating parental rights were reversed. In In re Jerome D. (2000) 84 Cal.App.4th
1200, 1205, the dependency court’s finding of adoptability was based on the willingness
of the mother’s former boyfriend to adopt the child. But, as noted by the appellate court,
the former boyfriend had a history of domestic violence in the presence of children, had
been convicted three times for domestic violence, and had emotionally abused his
nephews and nieces. (Id. at p. 1202.) Moreover, the child still maintained a close
relationship with his mother, to the point that the appellate court found that they had a
beneficial relationship. (Id. at p. 1205-1207.) In contrast to the former boyfriend in
Jerome D., Ms. B. provided excellent care and structure to Robert and Genesis, and each
child had progressed rapidly under her care. And this matter does not involve a
biological mother who is closely involved with her children. Despite being granted

                                              9
visitation, Mother failed to maintain contact with Robert or Genesis. Not surprisingly,
when asked to draw a picture of his family, Robert drew himself with Genesis and
Ms. B., not Mother.
       In re Valerie W. (2008) 162 Cal.App.4th 1, is also inapposite. The appellate court
in that matter found: “Where, as here, the record suggests the child has been or will be
tested for a serious genetic or neurological disorder, a lack of evidence concerning the
child’s condition, prognosis and treatment needs, if any, undermines the basis for the
determination that a prospective adoptive parent is capable of meeting that child’s
needs.” (Id. at p. 14.) In the instant matter, Robert’s and Genesis’s physical and
developmental issues were thoroughly detailed in the records provided to the court. The
record also demonstrates that Robert has some special needs, but Ms. B., who has
medical training, is equipped to handle them.
       Accordingly, substantial evidence supports the dependency court’s determination
to terminate parental rights and free the children to have a permanent home through
adoption.
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                          BOREN, P.J.
We concur:


       CHAVEZ, J.


       FERNS, J.*


_______________________________________________________________

*     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                            10